NUMBER 13-13-00334-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


GABRIEL E. TORRES,                                                           Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 319th District Court
                          of Nueces County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
             Before Justices Rodriguez, Garza, and Benavides
                             Order Per Curiam

      This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The reporter’s record was filed on May 12, 2014, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant one extension of time totaling seventy-seven
days to file the brief, and appellant now seeks an additional ninety days, until November

25, 2014, to file the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable Tracy D. Cluck to file the brief on or before November 25, 2014.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of September, 2014.




                                             2